Citation Nr: 0532038	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than 10 percent 
for service connection for tinnitus.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to an initial evaluation greater than 10 
percent for chronic left trapezius muscle strain manifested 
by chronic myofascial pain in the left upper back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2001, 
January 2003, and June 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

During the pendency of the appeal, in a June 2004 rating 
decision, the RO granted an effective date of June 10, 1999 
for the grant of service connection for tinnitus.  As the 
veteran contends the effective date of service connection 
should extend back to the date of his discharge from active 
service, this grant does not constitute a full grant of all 
benefits possible, thus, the issue concerning entitlement to 
an effective date earlier than June 10, 1999 for the grant of 
service connection for tinnitus is still pending.  

In March 2005, the veteran claimed service connection for 
arachnoiditis in his lumbar spine and for an increased 
evaluation for his service connected lower back disability.  
In addition, a claim for service connection for arthritis in 
the left shoulder is inferred.  These matters are referred to 
the RO for adjudication.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.

The issues of service connection for a thoracic spine 
disability and an initial evaluation greater than 10 percent 
for chronic left trapezius muscle strain manifested by 
chronic myofascial pain in the left upper back addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for on February 18, 1983.

2.  On March 22, 1983, the RO issued a letter requesting that 
the veteran provide medical evidence of treating and findings 
of his claimed disability.  The veteran did not respond to 
this letter within a year.

3.  In April 2001, the RO received a claim from the veteran 
for an increased evaluation for his service connected right 
hearing loss.  The RO interpreted this as a claim for service 
connection for other hearing disabilities, including 
tinnitus.

4.  The April 2001 document is the earliest document of 
record which may be construed as a claim for service 
connection for tinnitus following the abandoned February 1983 
claim.


CONCLUSION OF LAW

The February 1983 claim was abandoned, and hence the criteria 
for an effective date earlier than June 10, 1999 for the 
grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.158(a), 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board notes that the issue now under 
appeal, that of the effective date of service connection, is 
a "downstream issue."  In other words, the initial issue 
was one of service connection for tinnitus, which was granted 
in a December 2001 rating decision.  The veteran then 
appealed the effective date assigned.  Separate VCAA notice 
is not required where adequate VCAA notice was provided 
concerning the underlying issue.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (If, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

In the instant case, VCAA notification was, in fact, provided 
prior to the initial AOJ decision on the issue of service 
connection.  Review of the record shows that the veteran was 
issued a VCAA letter concerning claims for increased 
evaluation in October 2001.  However, the letter lacked 
notification that the veteran should provide "any evidence" 
in his possession pertaining to his claim, i.e., the 4th 
element.  Notwithstanding, in this letter, the RO notified 
the veteran that evidence and information was necessary to 
substantiate his claim for an earlier effective date and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in the March 2003 SOC and June 2003, October 2003, and 
June 2004 supplemental statements of the case (SSOCs).  
Together, the VCAA letter, SOC and SSOC provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, as well as written 
statements and testimony from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, a medical examination is not indicated 
for the determination of the appropriate effective date of 
service connection.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier Effective Date for Service Connection for 
Tinnitus

In the present case, the veteran has argued that the grant of 
service connection for tinnitus, should be established 
earlier than June 10, 1999.  He contends that the effective 
date should extend to his date of discharge from active 
service.  In support of his claim, he notes that service 
medical records, including his physical evaluation board 
(PEB) results show a diagnosis of tinnitus.  

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).  The effective date for the grant 
of service connection for disability compensation is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In the present case, the RO received the veteran's claim for 
service connection for tinnitus on February 18, 1983.  On 
March 22, 1983, the RO sent the veteran a letter requesting 
medical evidence showing treatment and findings of tinnitus.  
The letter advised that VA examinations conducted in May 
1981, July 1981, and April 1982 made no mention of tinnitus.  
The veteran did not respond to this letter.  A review of the 
claims file shows that in September 1983, he filed a 
declaration of marital status.  In February 1984, the RO was 
contacted by the United States Postal Service (USPS) 
concerning the veteran's medical records.  A form filed out 
by the veteran referenced partial hearing loss in the right 
ear with some vertigo.  No mention was made of tinnitus.  
Rather, the most recent document that can be construed as 
concerning his claimed tinnitus was not filed until April 
2001, and was a claim for an increased evaluation for hearing 
loss.  The veteran made no mention of tinnitus.  The RO 
considered that on its own initiative as part of the claim.

Under the provisions of 38 C.F.R. § 3.158(a) (2005), where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation, based 
on such evidence shall commence not earlier than the date of 
filing the new claim.

As the veteran did not respond to the RO's March 1983 letter 
requesting additional evidence within a year, the Board finds 
that the February 1983 claim for service connection was 
abandoned.  See 38 C.F.R. § 3.159 (2005) (claim considered 
abandoned where evidence requested is not furnished within 
one year after date of request).  Because the February 1983 
claim was abandoned, and was not denied reports of VA 
examination or VA hospital treatment showing tinnitus, if 
present, would not constitute an informal claim for service 
connection.  See Crawford, Lalonde, supra.  

The RO granted service connection for tinnitus, as secondary 
to the service connected right ear hearing loss, in a rating 
decision dated in December 2001, effective date of April 30, 
2001, the date the veteran's claim was received.  The veteran 
appealed the effective date and, in June 2004, the RO 
assigned an effective date for service connection of tinnitus 
on June 10, 1999, the date of the change in regulations 
affording a separate, compensable evaluation for tinnitus.  
The RO explained that, prior to this date, a separate, 
compensable evaluation could not have been assigned because 
the symptom of tinnitus would have been considered part of 
the service connected vertigo, rated analogous to 
labyrinthitis, which had been service connected under 
Diagnostic Code 6204, effective from November 26, 1980.  

The April 2001 claim is the earliest document in the claims 
file that may be interpreted as a claim for service 
connection for tinnitus following the abandoned, February 
1983 claim.

The veteran contends that an earlier effective date for 
service connection is warranted.  He argues that the 
effective date for service connection should be the date of 
his discharge from active service, as it was for the right 
ear hearing loss and vertigo.  He points specifically to 
service medical records and to the results of his PEB 
findings.  However, to qualify for such an effective date, 
the pertinent regulations provide, specifically, that a claim 
for such benefits must have been received.  In particular, to 
be awarded an effective date of the day after discharge from 
active service, the claim must have been received within 1 
year after separation from service.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  Yet, in the present case, there is nothing 
of record that was filed by the veteran or may be otherwise 
interpreted as a claim for benefits within that year.  The 
veteran's initial claim, filed in April 1981, claimed service 
connection for hearing loss, and his PEB findings are stamped 
"Received" in June 1981.  A report of VA examination for 
audiology was conducted in May 1981 and shows findings of 
normal tympanic membranes.  The examiner diagnosed profound 
sensory neural hearing loss in the right ear, but there are 
no findings of tinnitus.  Similarly, VA examination reports 
dated in July 1981 and March 1982 do not reflect findings of 
tinnitus.  

In March 1982, the veteran submitted a notice of disagreement 
as to the evaluation assigned his service connected 
disabilities, but he discussed only the evaluation assigned 
his lower back and neck, and degenerative arthritis of his 
spine.  He did not mention his hearing loss or tinnitus.  
Subsequent to this, the veteran filed the February 1983 claim 
for service connection for tinnitus which, as discussed 
above, he abandoned in that he failed to respond to the RO's 
March 1983 request for medical evidence in support of the 
claim within the year after the request for evidence was 
made.

The regulations specify that the effective date of disability 
compensation, direct service connection, where he claim is 
not filed within one year after separation from active 
service, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

As the most recent claim for service connection for tinnitus 
received after the abandoned February 1983 claim is the claim 
received April 30, 2001, this is the only claim that may be 
considered.  Upon consideration of the evidence of record, 
the earliest evidence of a claim for service connection for 
tinnitus is the veteran's claim for an increased evaluation 
for hearing loss that was received on April 30, 2001 and 
interpreted by the RO broadly to include a claim for service 
connection for tinnitus. 

In June 2004, the RO generously assigned an effective date of 
June 10, 1999 for the grant of the original claim for service 
connection for tinnitus.  


ORDER

An effective date earlier than June 10, 1999 for the grant of 
service connection for tinnitus is denied.






REMAND

As noted above, the veteran also seeks entitlement to service 
connection for a thoracic spine disorder and a higher initial 
evaluation for his service connected left trapezius muscle 
disability.  

The Board reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.  At the outset, the Board observes that the veteran 
submitted evidence directly to the Board after his July 2005 
hearing, but did not include a waiver of AOJ review as 
required under 38 C.F.R. § 20.1304 (2005).  Some of this 
evidence is duplicative of that already of record and 
considered in the last SSOC, but some of it is new and all of 
it is pertinent to the issues at hand.

In addition, the veteran further testified as to treatment he 
received since the RO last obtained identified VA and non-VA 
treatment records concerning both the claimed thoracic spine 
condition and the service connected left trapezius muscle 
disability, including surgery the veteran testified he 
required for his left shoulder.  

Finally, the medical evidence that is of record presents a 
somewhat complicated disability picture, involving muscle and 
neurological deficit, as well as orthopedic disability in the 
veteran's spine.  Of note is an opinion dated in May 2004 
that some of the veteran's symptomatology may be related to 
his shoulder and, presumably, his now service connected left 
trapezius muscle condition.  The Board observes that the RO 
itself has discussed the service connected left trapezius 
muscle which is described in the rating documentation as 
"chronic left trapezius muscle strain manifested by chronic 
myofascial pain in the left upper back" as "also claimed as 
thoracic spine and trapezius condition."  The specific 
disability or disabilities service connected must be 
identified clearly.

The Board observes that the veteran has not been afforded the 
opportunity for examination to determine the nature and 
extent of his service-connected left trapezius muscle 
disability.  Service connection was based on private medical 
records.  Since that time, however, the veteran testified he 
has undergone surgery on his shoulder.  Moreover, some of the 
VA examinations that have been conducted, namely the VA 
examination for neurological disorders conducted in October 
2001 and the VA examination for spine conducted in June 2005 
was done so without review of the claims file.  Neither 
contains an opinion as to the etiology of any diagnosed 
thoracic spine disability.

The Board finds it is necessary to accord the veteran VA 
examinations to determine the nature, extent, and etiology of 
his claimed thoracic spine condition and the nature and 
extent of his service connected left trapezius muscle 
disability, with review of the claims file in consideration 
of the medical evidence-to include review of all newly 
obtained VA and non-VA treatment records-of record.  See 
38 C.F.R. § 3.159(c)(4) (2005).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The AMC/RO should request that the 
veteran again identify the VA and non-VA 
health care providers who have treated 
him for his claimed thoracic spine 
condition since his discharge from active 
service in 1980 to the present, and for 
his service-connected left trapezius 
muscle disability since April 2000 to the 
present.  

2.  The AMC/RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  

3.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims for service connection for a 
thoracic spine disorder and a higher 
initial evaluation for his service 
connected left trapezius muscle 
disability, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the #1-3 
above, the AMC/RO should make 
arrangements for the veteran to be 
afforded orthopedic, neurological, and 
muscle examinations to determine the 
nature, extent, and etiology of any 
thoracic spine condition and the nature 
and extent of any left trapezius muscle 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed thoracic spine condition and 
service-connected left trapezius muscle 
disability, describe any current symptoms 
and manifestations attributed to the 
claimed thoracic spine condition and 
service-connected left trapezius muscle 
disability, and provide diagnoses for any 
and all thoracic spine and trapezius 
muscle pathology.  The examiner is 
requested to offer an opinion as to 
whether it is as likely as not that any 
manifested thoracic spine pathology had 
its onset during the veteran's active 
service or within the one-year 
presumptive period following discharge 
from active service in 1980, or, in the 
alternative, is the result of his active 
service or any incident thereof; or that 
any manifested thoracic spine pathology 
is the result of the service-connected 
cervical spin, lumbar spine, or left 
trapezius disabilities.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claims 
for service connection for a thoracic 
spine condition and for a higher initial 
evaluation for the service-connected left 
trapezius muscle disability.  In doing 
so, the AMC/RO is requested to clearly 
define what disabilities of the thoracic 
spine and trapezius muscle are and are 
not service connected and to provide the 
rational for such determination.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


